       Case 6:16-mj-00005-MJS Document 21 Filed 11/16/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     JUSTIN LIDEN
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 6:16-mj-00005
12                     Plaintiff,                  STIPULATION TO CONTINUE REVIEW
                                                   HEARING, EXTEND PROBATION;
13   vs.                                           ORDER
14   JUSTIN LIDEN,
15                    Defendant.                   Judge: Hon. Helena M. Barch-Kuchta
16
17          The parties, through their respective counsel, Susan St. Vincent, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Justin Liden, hereby stipulate and jointly move this Court to continue Mr. Liden’s
20   review hearing on November 17, 2020 to December 15, 2020 and extend probation until January
21   15, 2021.
22          On December 10, 2019, Mr. Liden’s unsupervised probation was extended for 12 months
23   after converting his remaining fine into 60 hours of community service. Mr. Liden has completed
24   his community service, however, the government has identified an unrelated potential violation of
25   the terms of Mr. Liden’s probation. The parties jointly request additional time to investigate, and
26   hopefully resolve, these new issues.
27
28
        Case 6:16-mj-00005-MJS Document 21 Filed 11/16/20 Page 2 of 2


 1                                                    Respectfully submitted,
 2                                                    McGREGOR SCOTT
                                                      United States Attorney
 3
 4   Dated: November 13, 2020                         /s/ Sean Anderson
                                                      SEAN ANDERSON
 5                                                    Acting Legal Officer
                                                      National Park Service
 6                                                    Yosemite National Park
 7
 8   Dated: November 13, 2020                         HEATHER E. WILLIAMS
                                                      Federal Defender
 9
10                                                    /s/ Benjamin A. Gerson
                                                      BENJAMIN A. GERSON
11                                                    Assistant Federal Defender
                                                      Attorney for Defendant
12                                                    JUSTIN LIDEN
13
14                                                  ORDER
15              The parties’ joint stipulation and motion in United States v. Liden, case no. 6:16-mj-
16   00005, is GRANTED to the extent Mr. Liden’s review hearing is continued to December 15,
17   2020 and his probation is extended to January 15, 2021.
18
19   IT IS SO ORDERED.
20
21   Dated:          November 16, 2020
                                                           HELENA M. BARCH-KUCHTA
22                                                         UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27

28

     ddA
       Liden / Stipulation to Continue                  -2-
       Review Hearing and Order
